 


109 HRES 507 IH: Expressing the sense of the House of Representatives that the United States, in collaboration with other international allies, should establish an energy project with the magnitude, creativity, and sense of urgency that was incorporated in the 
U.S. House of Representatives
2005-10-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 507 
IN THE HOUSE OF REPRESENTATIVES 
 
October 24, 2005 
Mr. Bartlett of Maryland (for himself, Mr. Udall of New Mexico, Mr. Goode, Mr. Grijalva, Mr. Jones of North Carolina, Mr. Tancredo, Mr. Gingrey, Mr. Kuhl of New York, Mr. Israel, Mr. Butterfield, Mr. Udall of Colorado, Mr. Van Hollen, Mr. Gilchrest, and Mr. Wynn) submitted the following resolution; which was referred to the Committee on Energy and Commerce
 
RESOLUTION 
Expressing the sense of the House of Representatives that the United States, in collaboration with other international allies, should establish an energy project with the magnitude, creativity, and sense of urgency that was incorporated in the Man on the Moon project to address the inevitable challenges of Peak Oil. 
 
Whereas the United States has only 2 percent of the world’s oil reserves; 
Whereas the United States produces 8 percent of the world’s oil and consumes 25 percent of the world’s oil, of which nearly 60 percent is imported from foreign countries; 
Whereas developing countries around the world are increasing their demand for oil consumption at rapid rates; for example, the average consumption increase, by percentage, from 2003 to 2004 for the countries of Belarus, Kuwait, China, and Singapore was 15.9 percent; 
Whereas the United States consumed more than 937,000,000 tonnes of oil in 2004, and that figure could rise in 2005 given previous projection trends; 
Whereas, as fossil energy resources become depleted, new, highly efficient technologies will be required in order to sustainably tap replenishable resources; 
Whereas the Shell Oil scientist M. King Hubbert accurately predicted that United States domestic production would peak in 1970, and a growing number of petroleum experts believe that the peak in the world’s oil production (Peak Oil) is likely to occur in the next decade while demand continues to rise; 
Whereas North American natural gas production has also peaked; 
Whereas the United States is now the world’s largest importer of both petroleum and natural gas; 
Whereas the population of the United States is increasing by nearly 30,000,000 persons every decade; 
Whereas the energy density in one barrel of oil is the equivalent of eight people working full time for one year; 
Whereas affordable supplies of petroleum and natural gas are critical to national security and energy prosperity; and 
Whereas the United States has approximately 250 years of coal at current consumption rates, but if that consumption rate is increased by 2 percent per year, coal reserves are reduced to 75 years: Now, therefore, be it 
 
That it is the sense of the House of Representatives that— 
(1)in order to keep energy costs affordable, curb our environmental impact, and safeguard economic prosperity, including our trade deficit, the United States must move rapidly to increase the productivity with which it uses fossil fuel, and to accelerate the transition to renewable fuels and a sustainable, clean energy economy; and 
(2)the United States, in collaboration with other international allies, should establish an energy project with the magnitude, creativity, and sense of urgency of the “Man on the Moon” project to develop a comprehensive plan to address the challenges presented by Peak Oil. 
 
